DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jankowski (US 20040004105 A1) in view of Harris et al. (US 20150297236 A1) and further in view of Shelton, IV et al. (US 20170281188 A1).
Regarding claims 1-3, 6-7, 16-19, and 21, Jankowski discloses a cartridge for use with a surgical instrument (100/300/400), the cartridge (104/310/412/706 [0047-0055]) comprising: (a) a curved body (figs. 1-9, 12, and 15); (b) a deck defined by the curved body (figs. 1-9, 12, and 15), the deck includes a first elongate side edge and an opposed second elongate side edge (see edges, figs. 1-9, 12, and 15), wherein the deck is configured to clamp tissue against an anvil (108/308/408/702); (c) a plurality of staple openings  (124, figs. 1-9, 12, and 15) formed in the deck, wherein the staple openings are configured to house a plurality of staples ([0009-0010, 0014, 0057-0067], claim 1); and (d) an arcuate slot formed in the deck, 
wherein the deck includes a sloped deck portion ([0063, 0071, 0075], figs. 1-9) that slopes away at a constant angle from the arcuate slot to the elongate side edge in a direction transverse to a length of the arcuate slot, wherein the sloped deck portion is configured to provide varied compression of tissue across a width of the deck (slope can vary, undulating or only certain portions sloped and slope will vary compression) and the sloped deck portion extends along a full length of the arcuate slot and wherein at least some of the staple openings are arranged on the sloped deck portion ([0063, 0071, 0075, 0083-0085, 0089-0095], figs. 1-9, 12, and 15) and
wherein a first row of the staple openings extends along the deck between the first elongate side edge and the arcuate slot and is immediately adjacent to a first side of the arcuate slot, wherein a second row of the staple openings extends along the deck between the second elongate side edge and the arcuate slot and is immediately adjacent to a second side of the arcuate slot, 
wherein a first outer portion of the deck extending between the first elongate side edge and the first row is recessed relative to a tissue 
Jankowski discloses a cartridge for use with a surgical instrument (100/300/400), the cartridge (104/310/412/706 [0047-0055]) comprising: (a) a curved body (figs. 1-9, 12, and 15); (b) a deck defined by the curved body (figs. 1-9, 12, and 15), the deck includes a first elongate side edge and an opposed second elongate side edge (see edges, figs. 1-9, 12, and 15), wherein the deck is configured to clamp tissue against an anvil (108/308/408/702); (c) a plurality of staple openings  (124, figs. 1-9, 12, and 15) formed in the deck, wherein the staple openings are configured to house a plurality of staples ([0009-0010, 0014, 0057-0067], claim 1); and (d) an arcuate slot formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member therethrough ([0009-0010, 0014, 0067], claims 4 & 7);
wherein the deck includes a sloped deck portion ([0063, 0071, 0075], figs. 1-9) that slopes away at a constant angle from the arcuate slot to the elongate side edge in a direction transverse to a length of the arcuate slot, 
wherein a first row of the staple openings extends along the deck between the first elongate side edge and the arcuate slot and is immediately adjacent to a first side of the arcuate slot, wherein a second row of the staple openings extends along the deck between the second elongate side edge and the arcuate slot and is immediately adjacent to a second side of the arcuate slot, 
wherein a first outer portion of the deck extending between the first elongate side edge and the first row is recessed relative to a tissue contacting portion of the arcuate slot, wherein a second outer portion of the deck extending between the second elongate side edge and the second row is recessed relative to the tissue contacting portion of the arcuate slot ([0009-0010, 0014, 0063, 0071, 0075, 0083-0085, 0089-0095], figs. 1-9, 12, and 15).
it is contemplated that first and second top wall portions 118, 120 can be either declining or inclining from a distal end or distal end portion to a proximal end or proximal end portion while first and second bottom wall portions 134, 136 are declining or inclining in a direction and at an angle equal and opposite to top wall portions 118, 120 [0063]… it is envisioned that the angle of inclination of surfaces 312 and 318 can be reversed… inclined surfaces can be replaced with arcuate surfaces in the manner disclosed in FIGS. 4A, 4B and 5 [0071]… a longitudinally running row of nubs or projections extending from the surface of the staple cartridge” [0093]
Jankowski teaches having nubs on the staple cartridge and teaches having a deck with a first outer portion and a second outer portion of the deck are sloped but fails to explicitly disclose having a plurality of stand-off members arranged on the deck along a length of the arcuate slot and having the plurality of stand-off members arranged on the deck in which deck the slopes relative to an upper plane formed by the standoffs wherein at least some of stand-off members are arranged on the sloped deck portion and wherein the stand-off members vary in height relative to the sloped deck portion and the plurality of stand-off members arranged on the deck and configured to engage tissue, wherein each stand-off member 
Harris et al. teaches a staple cartridge (6502) having a plurality of stand-off members (6550) arranged on the deck along a length of a slot to support staples (6506, [0454-0458], fig. 73-78) wherein top surfaces of the stand-off members collectively define an upper plane, wherein the first outer portion and the second outer portion of the deck are sloped relative to the upper plane (6506) each stand-off member includes a first end feature that wraps at least partially around an end portion of a first staple opening of the plurality of staple openings and a second end feature that wraps at least partially around an end portion of a second staple opening of the plurality of staple openings, wherein the plurality of stand-off members includes an inner plurality of stand-off members and an outer plurality of stand-off members, wherein the outer plurality of stand-off members 
Shelton, IV et al. teaches a similar cartridge 5020 having stand-off members (5032/5052/5072) vary in height relative to the sloped deck portion and each stand-off member includes a first end feature that wraps at least partially around an end portion of a first staple opening of the plurality of staple openings and a second end feature that wraps at least partially around an end portion of a second staple opening of the plurality of staple openings wherein the plurality of stand-off members includes an inner plurality of stand-off members and an outer plurality of stand-off members, wherein the outer plurality of stand-off members extends further away from the sloped deck portion than the inner plurality of stand-off members ([0423], figs. 81-83).
Given the teachings of Jankowski to have a curved slot and sloped surfaces on the deck to support tissue to be stapled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jankowski’s deck with having stand-off members arranged on the deck along a length of the curved slot wherein top surfaces of the stand-off members collectively define an upper plane wherein at least some of stand-
Regarding claim 4, Jankowski discloses the deck includes a first elongate side edge and an opposed second elongate side edge, wherein the sloped deck portion comprises: (i) a first side portion of the deck that slopes away from the arcuate slot in a direction toward the first elongate side edge, and (ii) a second side portion of the deck that slopes away from the arcuate slot in a direction toward the second elongate side edge (figs. 4-11 and 28-32).
Regarding claim 17, Jankowski discloses the deck comprises a first inner portion extending between the arcuate slot and the first row (there will 
Regarding claims 8-12 and 20, Jankowski teaches having a deck with a first outer portion and a second outer portion of the deck are sloped but fails to disclose the stand-off members are laterally offset from the arcuate slot, each or at least some of the of the stand-off members wraps around at least a portion of an adjacent staple opening of the plurality of staple openings or a first end feature that wraps at least partially around an end portion of a first staple opening, and an opposed second end feature that wraps at least partially around an end portion of a second staple opening, wherein the first end feature is connected with the second end feature by a recessed bridge portion, wherein the side portion of the deck is sloped away from the stand-off members in a direction transverse to the arcuate slot.
Harris et al. also teaches the plurality of stand-off members (6506) arranged on the deck wraps around at least a portion of an adjacent staple 
Shelton, IV et al. also teaches stand-off members (5032/5052/5072) wraps around at least a portion of an adjacent staple opening of the plurality of staple openings ([0423], figs. 81-83).
Given the teachings of Jankowski to have a curved slot and sloped surfaces on the deck to support tissue to be stapled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to .

Claims 13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jankowski (US 20040004105 A1) in view of Harris et al. (US 20150297236 A1) in view of Shelton, IV et al. (US 20170281188 A1) in view of Schwemberger et al. (US 20150297236 A1) and further in view of Bilotti et al. (US RE40237 E).
Regarding claims 13-15, Jankowski teaches having a deck with a first outer portion and a second outer portion of the deck are sloped but fails to disclose having a circular opening formed in the deck adjacent to an 
Shelton, IV et al. teaches having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein the circular opening is configured to slidably receive a pin therethrough, wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck (figs. 81-83 show circular openings [0423], figs. 81-83).
Schwemberger et al. teaches a similar stapler (20) having a deck (121/127) with a first outer portion and a second outer portion of the deck are sloped (figs. 8-9) and having a circular opening (143) formed in the deck adjacent to an end of a arcuate slot (30/38, fig. 6), wherein the circular opening is configured to slidably receive a pin (124) therethrough (also pin 125 goes from cartridge to anvil ([0054, 0061], figs. 7-8), wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck ([0041, 0043, 0047-0048, 0054, 0061], figs. 7-9 and 28-40).

Given the teachings of Jankowski to have a curved slot and sloped surfaces on the deck to support tissue to be stapled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jankowski’s deck with having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein the circular opening is configured to slidably receive a pin therethrough, wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck for guiding the clamping of the jaws/deck and anvil as taught by Shelton, IV et al. and further taught and evidenced by Schwemberger et al. and Bilotti et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731